UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §    CASE NO. 1:18CR80-2
                                                §
CHARLES ROBERT COLLINS, JR.                     §


     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the United States Magistrate Judge Keith F. Giblin for

the administration of a guilty plea hearing. Judge Giblin conducted a hearing and issued his

findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

judge recommended that the Court accept defendant’s guilty plea. He further recommended that

the Court finally adjudge defendant as guilty on Counts Four and Six of the First Superseding

Indictment. The parties have not objected to the magistrate judge’s findings.

         The Court accepts the findings in the report and recommendation. The Court ORDERS

that Judge Giblin’s report (#73) is adopted. The Court accepts the defendant’s guilty plea but

defers acceptance of the plea agreement and plea agreement addendum until after review of the

presentence report. It is finally ORDERED that defendant, Charles Robert Collins, Jr., is

adjudged guilty on Count Four of the First Superseding Indictment charging a violation of Title

21, United States Code, Section 846, Conspiracy to Possess with Intent to Distribute 50 grams or

more of methamphetamine “actual” and Count Six of the First Superseding Indictment charging
a violation of Title 18, United States Code, Section 924(c), Use and Carrying a Firearm in

Relation .to a Drug Trafficking Crime.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 17th day of May, 2019.




                                       ________________________________________
                                                   MARCIA A. CRONE
                                            UNITED STATES DISTRICT JUDGE




                                            2
